                                                                             Case 2:19-cv-00911-JAD-VCF Document 18 Filed 10/16/19 Page 1 of 3

                                                                         

                                                                     %5(77$&$57(5(64
                                                                       1HYDGD%DU1R
                                                                    
                                                                       /,1'6$<.&8//(1(64
                                                                     1HYDGD%DU1R
                                                                       %HUWROGR%DNHU&DUWHU 6PLWK
                                                                     :6DKDUD$YHQXH
                                                                       /DV9HJDV1HYDGD
                                                                     3KRQH1XPEHU  

                                                                     )D[1XPEHU  
                                                                       (PDLO&DUWHU#QYOHJDOMXVWLFHFRPDQG
                                                                     /LQGVD\#QYOHJDOMXVWLFHFRP
                                                                       $WWRUQH\VIRU3ODLQWLIIV
                                                                           /23(=
                                                                       
                                                                                                81,7('67$7(6',675,&7&2857
%(572/'2%$.(5&$57(5 60,7+




                                                                   
                                                                                                   )257+(',675,&72)1(9$'$
                                                                   
                                 )D[




                                                                                                                     
                                    /DV9HJDV1HYDGD
                                    :HVW6DKDUD$YHQXH




                                                                   
                                                                         
                                                                          $/(;$1'5$&$0,//(/23(=,QGLYLGXDOO\ 
                                                                          DQGRQEHKDOIRIPLQRUFKLOG'/       
                                                                                                                       &$6(12FY-$'9&)
                                                                                       3ODLQWLIIV                  
                                                                                                                         
                                                                          YV                                                                      
                                                                                                                                                       
                                                                                                                                            ECF No. 18
                                                                             81,7('67$7(62)$0(5,&$                  
                                                                          
                                                                                          'HIHQGDQWV
                                                                                                          
                                                                                                                        
                                                                                                               ORDER REJECTING          AS MOOT
                                                                                67,38/$7,21$1'25'(5)25',60,66$/:,7+28735(-8',&(2)
                                                                               3/$,17,))6¶6(&21'&$86(2)$&7,21$1'&/$,0)25$77251(<¶6)((6
                                                                   
                                                                                                        $1'35(-8'*0(17,17(5(6721/<
                                                                                                                     
                                                                                                                        
                                                                                                                     
                                                                                                                        
                                                                                                                     
                                                                                                                     
                                                                                                                        
                                                                                                                     
                                                                                                                        
                                                                   

                                                                   

                                                                                                               3DJHRI
                                                                             Case 2:19-cv-00911-JAD-VCF Document 18 Filed 10/16/19 Page 2 of 3

                                                                         

                                                                               ,7  ,6  +(5(%<  67,38/$7(' EHWZHHQ SDUWLHV DERYH QDPHG E\ DQG WKURXJK WKHLU
                                                                    
                                                                         UHVSHFWLYH FRXQVHO RI UHFRUG E\ DQG EHWZHHQ WKDW 3ODLQWLIIV¶ 6HFRQG &DXVH RI $FWLRQ DJDLQVW
                                                                    
                                                                         'HIHQGDQWDQGWKHFODLPIRUDWWRUQH\¶VIHHVDQGSUHMXGJPHQWLQWHUHVWIRURQO\VKDOOEHGLVPLVVHG
                                                                    
                                                                         ZLWKRXWSUHMXGLFHHDFKSDUW\WREHDULWVRZQFRVWVDQGDWWRUQH\V¶IHHV
                                                                    

                                                                               ,7,6)857+(567,38/$7('WKDW'HIHQGDQWZLOOKDYHXQWLO2FWREHULQZKLFK

                                                                     WRILOHLWV$QVZHUWR3ODLQWLIIV¶QHJOLJHQFHFODLPV

                                                                     '$7('WKLVWKGD\RI2FWREHU
                                                                       
                                                                                  %(572/'2%$.(5&$57(5 60,7+
%(572/'2%$.(5&$57(5 60,7+




                                                                                 
                                                                                    
                                                                   
                                                                                  V%UHWW$&DUWHU(VT                   
                                 )D[
                                    /DV9HJDV1HYDGD




                                                                                    %5(77$&$57(5(64
                                    :HVW6DKDUD$YHQXH




                                                                   
                                                                                    1HYDGD%DU1R
                                                                                 /,1'6$<.&8//(1(64
                                                                                    1HYDGD%DU1R
                                                                                 :6DKDUD$YHQXH
                                                                                 /DV9HJDV19
                                                                                    $WWRUQH\VIRU3ODLQWLIIV
                                                                                          /23(=
                                                                       
                                                                    '$7('WKLVWKGD\RI2FWREHU
                                                                       
                                                                   
                                                                       
                                                                    
                                                                                    V+ROO\$9DQFH(VT                    
                                                                                 1,&+2/$6$7587$1,&+(64
                                                                                    1HYDGD%DU1XPEHU                                    ORDER
                                                                                 8QLWHG6WDWHV$WWRUQH\
                                                                                    +2//<$9$1&((64                  Based on the parties' stipulation [18] and good
                                                                   
                                                                                    8QLWHG6WDWHV$WWRUQH\¶V2IILFH       cause appearing, IT IS HEREBY ORDERED
                                                                                 69LUJLQLD6WUHHW6XLWH     that Defendant has until October 21, 2019, to
                                                                                    5HQR19                        answer plaintiff's negligence claim. However,
                                                                               $WWRUQH\VIRU'HIHQGDQW               because the court granted [17] the motion to
                                                                                          86$                          dismiss [16] before this stipulation was entered,
                                                                    
                                                                                                                           the stipulation about the dismissal of the claims
                                                                                                                          and prayers addressed by that motion to dismiss
                                                                   
                                                                                                                          [16] is rejected as moot.
                                                                    
                                                                                                                                     _____________________________
                                                                                                                                                ____
                                                                                                                                                   _ ________
                                                                                                                                                            _ __
                                                                                                                                                               _ _____
                                                                                                                                  U.S. District
                                                                                                                                                ict Judge
                                                                                                                                                    Juddgge Jennifer
                                                                                                                                                    Ju      Jenn
                                                                                                                                                              nnniffer
                                                                                                                                                                    e DDorsey
                                                                                                                                      Dated: October 16, 2019
                                                                                                                   3DJHRI
